MEMORANDUM **
Agustín Martin Ferra-Manzano, Claudia Emilia Perez, and their children, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen proceedings based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen, Itturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA acted within its discretion in denying petitioners’ motion as untimely, see 8 C.F.R. §§ 1003.2(c)(3), 1003.23(b)(4)(ii) (motion to reopen and rescind an in absentia removal order based on exceptional circumstances must be filed within 180 days of the final administrative decision), and petitioners failed to establish that they acted with due diligence, see Singh v. Gonzales, 491 F.3d 1090, 1096-97 (9th Cir.2007) (equitable tolling is available “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”) (internal quotation marks and citations omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.